Damron, J. The claimant herein, Phillips Petroleum Company, Inc., was authorized by contract duly entered into by it and the respondent to furnish oil, gasoline, and other materials or services to the several code departments and divisions of the respondent. Under said contract all materials listed on claimant’s exhibits “C” through “L” inclusive, being invoices Nos. 1055, $4.23; 2191, $2.84; 5259, $8.24; 6451, $2.46; 6441, $8.10; 8104, $3.79; 3535, $22.34; 8961, $1.43; 2539, $1.22; 5130, $1.67; 04058, $1.86; 4148, $1.77; 1849, $2.20; 1848, $3.59; 1847, $5.30; 1844, $2.16; and 1843, $2.12, totaling $75.32, were furnished to the departments and divisions as listed. The departmental report filed October 4, 1948, shows that the places and dates of purchases are correct; that the volumes shown on said invoices check with the records of the respective departments and divisions, and the prices are in accordance with those previously agreed upon by the parties. The report further shows that all purchases included in the above numbered invoices were made prior to July 1, 1947, but that the schedule of purchases were received by the several departments and divisions after appropriations made by the 64th General Assembly had lapsed. The above purchases amounted to the sum of $75.32. Claimant also files its exhibits “A” and “B” which relate to materials and services furnished to the Department of Public Safety, Division of State Police, by the Zacearía Motor Sales, Coal City, Illinois, in the sum of $5.56. Records of the Division of State Police show that the Zaccaria Motor Sales was paid for these items on invoice voucher Nos. P-19736 and P-19859. These claims therefore must be denied. Claims represented in exhibits “C” through “L” inclusive are allowed. An award is hereby entered in favor of claimant, Phillips Petroleum Company, Inc., in the sum of Seventy-five Dollars and Thirty-two Cents ($75.32).